                                          Case 5:19-cv-02520-LHK Document 66 Filed 06/21/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     CONTINENTAL AUTOMOTIVE                              Case No. 19-CV-02520-LHK
                                         SYSTEMS, INC.,
                                  12                                                         ORDER RE NOKIA DEFENDANTS'
Northern District of California




                                                        Plaintiff,
 United States District Court




                                                                                             OPPOSITION TO ANTI-SUIT MOTION
                                  13
                                                 v.
                                  14
                                         AVANCI, LLC, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17          Plaintiff have brought suit against Nokia Corp., Nokia for America Corp., Nokia Solutions

                                  18   and Networks US LLC, Nokia Solutions and Networks Oy, and Nokia Technologies Oy
                                  19   (collectively, “Nokia Defendants”). On June 18, 2019, the Court extended Nokia Defendants’

                                  20   deadline to oppose Plaintiff’s anti-suit motion to July 24, 2019. ECF No. 56 at 2.

                                  21          The Court hereby ORDERS that the Nokia Defendants be allowed to file only one

                                  22   consolidated opposition to Plaintiff’s anti-suit motion as opposed to separate oppositions. The

                                  23   page limits set forth in the Civil Local Rules shall apply.

                                  24   IT IS SO ORDERED.

                                  25   Dated: June 21, 2019

                                  26                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge
                                  28                                                     1
                                       Case No. 19-CV-02520-LHK
                                       ORDER RE NOKIA DEFENDANTS' OPPOSITION TO ANTI-SUIT MOTION
